Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS TRUST DREYFUS CORE VALUE FUND On April 11, 2011, Dreyfus Core Value Fund, a series of The Dreyfus/Laurel Funds Trust (the “Fund”), purchased 28,060 shares of common stock issued by PPL Corporation (CUSIP No.: 69351T106) (the “Common Stock”) at a purchase price of $25.30 per share including underwriting discounts and commissions of $0.759 per share. The Common Stock was purchased from Credit Suisse, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital BNP Paribas BNY Mellon Capital Markets, LLC BofA Merrill Lynch Citi Credit Agricole CIB Credit Suisse Deutsche Bank Securities Goldman, Sachs & Co. J.P. Morgan KeyBanc Capital Markets Mitsubishi UFJ Securities Mizuho Securities Morgan Stanley & Co., Inc. PNC Capital Markets LLC Piper Jaffray RBC Capital Markets RBS Santander Scotia Capital SunTrust Robinson Humphrey The Williams Capital Group, L.P. UBS Investment Bank Wells Fargo Securities Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meeting held on July 28, 2011. These materials include additional information about the terms of the transaction. PRE-PURCHASE APPROVAL FORM PURCHASE OF SECURITIES UNDERWRITTEN BY AN AFFILIATE Used for compliance with Rule 10f-3 and/or Rule 23B 1. Account/Fund Name: Dreyfus Core Value Fund 2. Anticipated Purchase Date: 4/11/11 3. Total Net Assets of Account/Fund: 4. Type and Description of Security to be Purchased: PPL Corporation (PPL) 5. Credit Rating of Security (Rating/Rating Agency): n/a 6. Name of Underwriting Syndicate Dealer Effecting Transaction: Credit Suisse 7. Name of Affiliated Underwriter in Underwriting Syndicate: BNY Mellon Capital Markets 8. Issue Size: 9. CUSIP: 69351T106 10. Amount Purchased by Account/Fund: 11. Percentage of Principal Amount of Offering Purchased by Account/Fund: 0.001% 12. Amount Purchased as a Percentage of Account/Fund Assets: 0.186% 13. Purchase Price of Securities (if at par, so state): 14. Commission/Spread Received by Principal Underwriters: 15. Yield (as applicable): n/a 16. Average Yield of Security Purchased by Non-affiliated Entities on Date of Purchase n/a 17. The Affiliated Purchase Should be Reported to the BOD of which Entities: Bank of New York Mellon, N.A. Other (Describe ) Dreyfus Mutual Fund Purchases Only: 1. Was Price paid for all block purchases the same for all participants? (Must be Yes): Yes 2. Was Security Purchased on Offer Date? (Must be Yes): Yes 3. Was Issuer in continuous operation for at least 3 years? (Must be Yes): Yes 4. Was the Offering Part of firm commitment by Underwriter? (Must be Yes): Yes 5. Did affiliated Underwriter benefit directly from the Purchase? (Must be No): No 6. Was the Commission or Spread paid reasonable as compared to Transactions with non-affiliated Parties? (Must be Yes): Yes REPRESENTATIONS (Check box to make specific affirmation of all points listed below OR Trade Can Not Be Made) x This transaction complies with all applicable provisions of the Policy For Fiduciary Account Purchases Of Securities Underwritten By An Affiliate ? v This purchase will not be designated as a “group sale” or otherwise allocated to the affiliated underwriter’s account and the purchase of these securities will not benefit a direct or indirect affiliate entity of Mellon. v The decision to enter into this transaction is based solely on the best interests of the account/fund and not upon the interests of any Mellon affiliate or any other party, including, without limitation, another party to the transaction. v The securities will be purchased prior to the end of the first day on which any sales are made, at a price that will not be more than the price paid by each other purchaser of the securities in that offering or any concurrent offering of the securities. If the securities are offered for subscription upon exercise of rights, the securities will be purchased on or before the fourth day preceding the day on which the rights offering terminated. v The underwriting Affiliate indicates that its share of equity securities does not exceed 5% of the entire offering . v The adviser has determined that the securities purchased are in accordance with Rule 10f-3 policies and procedures in which the applicable fund is permitted to invest in its prospectus. Rule 10f-3 permits only a 25% of purchase issue of a fixed income asset portfolio. v Note: If transaction pertains to an account governed by ERISA, Exhibit E, ERISA checklist per DOL PTE 75-1 must be completed and submitted as required. Please check box if Exhibit E is required—if so, please complete and submit.
